—Judgment, *112Supreme Court, New York County (Dorothy Cropper, J.), rendered January 4, 2001, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490). There is no basis for disturbing the jury’s determinations concerning credibility. Defendant’s intent to commit a larceny in a doctor’s office in a locked wing of a hospital was established by the evidence, including testimony that defendant had opened a cabinet drawer and removed a jewelry box. The jury properly rejected defendant’s incredible explanation for his unauthorized presence. Concur— Andrias, J.P., Saxe, Sullivan, Friedman and Gonzalez, JJ.